GIERKE, Judge,
with whom COX, Judge, joins (dissenting):
32. The majority opinion rests on two unsupportable assumptions: (1) that Sergeant Major (SGM) Gleason would have presented a viable “good soldier” defense if there had been no unlawful command influence, and (2) that Lieutenant Colonel (LTC) Suchke’s influence was so great that virtually the entire United States Army was intimidate ed by him from rallying to SGM Gleason’s defense.
33. At trial a good-soldier defense would have been dead on arrival. Gleason’s judicial admission that he attempted to obstruct justice by framing his superior commissioned officer was totally at odds with being a “good soldier.” Furthermore, “good soldier” evidence on the merits would have opened the door to cross-examination about specific bad acts under Mil.R.Evid. 405(a), Manual for Courts-Martial, United States, 1984, and would likely have been rebutted by “bad soldier” evidence from officers and noncommissioned officers who had a low opinion of Gleason’s general character as well as his honesty. Captain (CPT) Dumpson suspected Gleason of submitting false travel vouchers. LTC Suchke suspected Gleason of gun running and drug smuggling. Sergeant First Class Matías believed that Gleason was running guns and drugs and was plotting to kill CPT Dumpson.
34. The majority opinion does not explain how one battalion commander’s actions could deprive SGM Gleason of “good soldier” testimony from officers senior to LTC Suchke or witnesses from other battalions and earlier assignments. In his almost 26-year career, Gleason served with distinction in many units. There is nothing in the record to justify the conclusion that he was precluded from putting on a “good soldier” defense through testimony from previous commanders, supervisors, and peers. The majority does not and cannot reconcile its expansive view of LTC Suchke’s influence with the fact that a lieutenant colonel, a chief warrant officer, and two sergeants major testified for appellant on sentencing and that a third sergeant major submitted a written statement.
*7835. In my view, the conclusion is inescapable that appellant would not have presented a “good soldier” defense even in the absence of unlawful command influence. Had the defense desired to risk mounting a “good soldier” defense, they could have presented ample evidence unaffected by LTC Suchke’s actions, such as Gleason’s many outstanding performance evaluations, awards, and commendations. The defense’s failure to present “good soldier” evidence on the merits was plainly a tactical decision, not a response to unlawful command influence.
36. I agree fully with the court below that the findings were unaffected by unlawful command influence. The evidence compellingly established Gleason’s guilt. The testimony of Mr. Fowler was corroborated by the letters from Gleason to Fowler and the tape-recorded conversation between Fowler and Gleason. The evidence was further reinforced by Gleason’s judicial admission that he plotted with Fowler to harm CPT Dumpson.
37. The record shows that the impact of unlawful command influence was limited to members of appellant’s battalion. I will not condone unlawful command influence; however, the court below took more than adequate action to purge the unlawful command influence in this case. I would affirm the decision of the court below. Accordingly, I dissent.